Exhibit 21 Subsidiaries of the Registrant State of Fictitious Subsidiary Name Organization Business Name 720 University, LLC Wyoming Dation, LLC Delaware DarkHorse Golf Club, LLC California DarkHorse Golf Club Baldwin Ranch Subdivision, LLC California Anacapa Villas, LLC California Anacapa Villas The Last Resort and Marina, LLC California The Last Resort and Marina 33rd Street Terrace, LLC California Palm Terrace Lone Star Golf, LLC California Auburn Valley Golf Club Wolfe Central, LLC California 54th Street Condos, LLC Arizona Note:Wolfe Central, LLC was formed subsequent to December 31, 2009.
